Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 5/6/2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 9 has been withdrawn. 
Examiner indicated that claims 17-20 were allowable in the non-final office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8-13, 16-20 are allowed.
The most pertinent prior arts are Fields and Hill. In combination the prior arts teach the limitations of claims 1 and 9, except for “by fluidically isolating the portion of the formation in the first direction from a remainder of the formation, and fluidically isolating the portion of the formation in the first direction comprises disposing one or more packers adjacent the portion of the formation in the first direction, the one or more packers diverting the fluidic pressure away from the portion of the formation in the first direction.” The prior arts do not teach the claimed specific function of the pair of packers. The functionality is critical since it is a method claim and the closure pressures that are provided stem directly from the function of the packers. The advantages of the claimed invention over the prior art is as followed: “The main purpose of the side packers is to prevent fracturing in an unwanted zone so the maximum horizontal stresses can be accurately measured. The dimensions of notches can be optimum to aid in the propagation of fractures and provide accurate readings to determine the maximum horizontal stress.” For these reasons, claims 1-5, 8-13 and 16-20 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863